ROBERTSON, Presiding Judge,
concurring in result only.
I concur in the result reached by the majority. However, the majority concludes that the four-month period within which to file a Rule 60(b) motion began to run from the September 5, 1989, order. It is my opinion that since the time for filing a notice of appeal did not begin to run until the Reaches’ post-judgment motion was denied on December 11, 1989, the four-month period within which to file a Rule 60(b)(1) motion did not begin to run until then.